EXHIBIT 32.3 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of Ventura Assets Limited, a Colorado corporation (the “Company”) on Form10-K for the period ending December31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Osheen Haghnazarian, President, Principal Executive Officer of the Company, and Hasmik Yaghobyan, Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 24, 2010 /s/Osheen Haghnazarian. Name: Osheen Haghnazarian Title: President and Principal Executive Officer Dated: March 24, 2010 /s/Hasmik Yaghobyan Name: Hasmik Yaghobyan Title: Chief Financial Officer and Principal Financial Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
